DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 8-11 of the Applicant Response, filed 05/17/2022, with respect to Drawings have been fully considered and are persuasive.  The objection to drawings has been withdrawn. 
Applicant’s arguments, see pages 11-13 of the Applicant Response, filed 05/17/2022, with respect to Claims 1, 5 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 102 of Claims 1, 5 and 6 has been withdrawn.
Applicant’s arguments, see pages 11-13 of the Applicant Response, filed 05/17/2022, with respect to Claim 3 have been fully considered and are persuasive.  The 35 U.S.C. 103 of Claim 3 has been withdrawn. 
Status of the claims: Pending claims 1, 3, and 5-6. Claims 2, 4 and 7 are canceled. 

Allowable Subject Matter

Claims 1, 3, and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken alone or in combination fails to teach or disclose an information processing device/method/medium comprising, inter alia:
generating , as the third data, a restore tensor being a product of the factor tensors; generating, as the original co-occurrence tensor, a plurality of the original co- occurrence tensors including the predicate and any one of the arguments as modes; 
decomposing the original co-occurrence tensor into the factor tensors in such a way that at least some of the factor tensors are an identical tensor in all the original co- occurrence tensors; 
and calculating, based on the restore tensor, a probability of appearance for each of the predicate and the argument, calculating a relationship between a plurality of arguments by using the factor tensors, and 
calculating the score by using the probability of appearance and the relationship.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 8:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658